DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-15 are pending.  Claims 1-7 are the subject of this NON-FINAL Office Action.  Claims 8-15 are withdrawn.  This is the first action on the merits.

Election/Restrictions
Applicant’s election of Group I (claims 1-7) with traverse in the reply filed on 06/14/2021 is acknowledged.  Applicants argue that the “actuator” is also part of the common technical features.  However this actuator is generically recited, and only intended to be used “to modify the magnitude of at least one of the second dimension or the third dimension outlet.”  In other words, no specific actuator is recited.  Furthermore, as is shown below, other prior art discloses this technical feature of a feeding mechanism with outlet and actuator.  Thus, claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and non-elected species, there being no allowable generic or linking claim. 

Claim Objection
	Claim 7 is objected to for the following informality: “The feeding mechanism of claim1.”  Claim 7 should be amended to recite: “The feeding mechanism of claim 1.”

Claim Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	It is not clear from claims 4-5 what are the “actuators.”  Claim 4 states
wherein the outlet comprises a first end wall and a second end wall separated by a distance defining the second dimension of the outlet, being the actuator to reduce the distance between the first end wall and the second end wall

Claim 5 states 
wherein the outlet comprises a first end wall and a second end wall located at the same height, being the actuator to modify by the same magnitude the height of the first end wall and the second end wall

In claim 4, the clause before “being the actuator” contains four possible things that are “being the actuator”: the outlet; the first end wall; the second end wall; or the distance between the walls.  It is not clear from the structure of the clause “being the actuator to reduce the distance work on the first end wall and the second end wall to reduce the distance between them.  In other words, the intended use language indicates the actuator cannot be the outlet with walls and distance between them because it is separate from them.  Yet, the claims states that one or all of these are “being” the actuator.  Thus, the claim is confusing. 
	Similarly, in claim 5 the clause before “being the actuator” contains four possible things that are “being the actuator”: the outlet; the first end wall; the second end wall; or the same height between the walls.  It is not clear from the structure of the clause “being the actuator to reduce the distance between the first end wall and the second end wall” which is meant.  This is especially confusing because the actuator is intended to work on the first end wall and the second end wall to modify by the same magnitude the height of the walls.  In other words, the intended use language indicates the actuator cannot be the outlet with walls and distance between them because it is separate from them.  Yet, the claims states that one or all of these are “being” the actuator.  Thus, the claim is confusing.
	Applicants are encouraged to amend the claims to clearly recite the actuator structure.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-7 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by VANACKER (EP 3117982 B1, published 01/18/2017, filed 07/16/2015).
	As to claim 1, VANACKER teaches a feeding mechanism for feeding build material to a surface that comprises: a receptacle 40 (Fig. 3); and an outlet 45 of the build material having a substantially quadrilateral opening with a first dimension and a second dimension orthogonal to one another (Fig. 3); the outlet further comprising a third dimension orthogonal to the first dimension and the second dimension defining the height of the outlet (Fig. 3); the feeding mechanism further comprising an actuator or motor to move the actively controlled gate 43 (paras. 0031-34, for example).
	As to the intended use “and the feeding mechanism being to selectively feed build material from the receptacle through the outlet onto a surface as the feeding mechanism moves along a travel direction over the surface, being such travel direction parallel to the first dimension of the outlet,” and “an actuator to modify the magnitude of at least one of the second dimension or the third dimension outlet,” these are statement of intended use of the feeding mechanism and actuator and are “‘recitation[s] with respect to the manner in which a claimed apparatus is intended to be employed’” and “‘do[] not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.”  See MPEP § 2114(II).  Neither the feeding mechanism nor the actuator 
	Similarly, claims 2-5 contain intended use language that fails to distinguish over VANACKER: “a motor to move linearly along the travel direction” (claim 2); “the actuator is to modify the second dimension and the third dimension of the outlet” (claim 3); “being the actuator to reduce the distance between the first end wall and the second end wall” (claim 4); and “being the actuator to modify by the same magnitude the height of the first end wall and the second end wall” (claim 5).
	Thus as to claims 2-3, VANCKER teaches motor/actuator coupled to feeding mechanism or actively controlled gate (paras. 0031-34, for example). 
	As to claims 4-5, VANACKER teaches a first end wall and a second end wall separated by a distance defining the second dimension of the outlet, and the outlet comprises a first end wall and a second end wall located at the same height (Fig. 3).
	As to claim 6, VANACKER teaches the first end wall and the second end wall are mechanically coupled as to move jointly (Fig. 3).
	As to claim 7, VANACKER teaches the feeding mechanism provides a choked-flow mechanism (Fig. 3).  Choked flow is not defined in the specification; thus it receives the common understanding of restricting flow at a point.

Claims 1-7 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by EDERER (DE 102015003372 A1, published 09/22/2016).

	As to the intended use “and the feeding mechanism being to selectively feed build material from the receptacle through the outlet onto a surface as the feeding mechanism moves along a travel direction over the surface, being such travel direction parallel to the first dimension of the outlet,” and “an actuator to modify the magnitude of at least one of the second dimension or the third dimension outlet,” these are statement of intended use of the feeding mechanism and actuator and are “‘recitation[s] with respect to the manner in which a claimed apparatus is intended to be employed’” and “‘do[] not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.”  See MPEP § 2114(II).  Neither the feeding mechanism nor the actuator are configured or programmed to perform any particular functions.  Even if they were, yet EDERER still teaches this same procedure (Figs. 9, 13-14).
	Similarly, claims 2-5 contain intended use language that fails to distinguish over EDERER: “a motor to move linearly along the travel direction” (claim 2); “the actuator is to modify the second dimension and the third dimension of the outlet” (claim 3); “being the actuator to reduce the distance between the first end wall and the second end wall” (claim 4); and “being 
	Thus as to claims 2-3, EDERER teaches motor/actuator coupled to feeding mechanism (para. 0035, for example). 
	As to claims 4-5, EDERER teaches a first end wall and a second end wall separated by a distance defining the second dimension of the outlet, and the outlet comprises a first end wall and a second end wall located at the same height (Figs. 9, 13-14).
	As to claim 6, EDERER teaches the first end wall and the second end wall are mechanically coupled as to move jointly (Figs. 9, 13-14).
	As to claim 7, EDERER teaches the feeding mechanism provides a choked-flow mechanism (Figs. 9, 13-14).  Choked flow is not defined in the specification; thus it receives the common understanding of restricting flow at a point.

Prior Art
	The following prior art also teaches feeding mechanisms with movable gates/openings: US 2018/0354190 (Fig. 9); US 2019/0358901; US 2017/0341302 (Fig. 8).

Allowable Subject Matter
	Although not in the claims, the feeding mechanism 106 of Figures 3-4 is allowable.  Specifically, feeding mechanism 106 with L-shaped end walls 1064/66 that are each coupled to actuators/motors 1065 which are coupled to controller 1067, the controller programmed with instructions to cause the actuators/motors 1065 to move the end walls 1064/66 in relation to W) and vertically in Z direction (DH):  

    PNG
    media_image1.png
    663
    554
    media_image1.png
    Greyscale

The closest prior art (VANACKER; EDERER) fails to teach or suggest L-shaped end walls that allow vertical movement (DH) and horizontal movement (DW).  VANACKER teaches the same walls as the instant figures, but fails to teach that they can move in vertical direction.  At most, VANACKER states: “The nozzle incorporates an actively controlled set of barriers that control the nozzle opening in 1 dimension” and “[t]he other dimension remains fixed to some small value (e.g. 0.5mm)” (para. 0050).  This is only a teaching that the horizontal dimension is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846.  The examiner can normally be reached on Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Examiner, Art Unit 1743